           Case 3:20-cv-01275-YY          Document 135                    Filed 07/30/21   Page 1 of 16




C. Marie Eckert, P.C., OSB No. 883490                      Mark C. Nelson, TSB No. 00794361
marie.eckert@millernash.com                                Admitted Pro Hac Vice
John C. Clarke, OSB No. 153245                             mark.nelson@btlaw.com
john.clarke@millernash.com                                 Daniel A. Valenzuela, TSB No. 24067918
MILLER NASH LLP                                            Admitted Pro Hac Vice
US Bancorp Tower                                           daniel.valenzuela@btlaw.com
111 SW Fifth Ave, Ste 3400                                 BARNES & THORNBURG LLP
Portland, OR 97204                                         2121 N Pearl St, Ste 700
Telephone: 503.224.5858                                    Dallas, TX 75201
Facsimile: 503.224.0155                                    Telephone: 214.258.4150
                                                           Facsimile: 214.258.4199
 Craig D. Leavell, ISB No. 6256260
 Admitted Pro Hac Vice
 craig.leavell@btlaw.com
 Casey G. Campbell, ISB No. 6318370
 Admitted Pro Hac Vice
 casey.campbell@btlaw.com
 BARNES & THORNBURG LLP
 One N Wacker Dr, Ste 4400
 Chicago, IL 60606
 Telephone: 312.214.4868
 Facsimile: 312.759.5646

Attorneys for Plaintiff National Steel Car Limited


                                    UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                         PORTLAND DIVISION

NATIONAL STEEL CAR LIMITED, a                         Case No. 3:20-cv-01275-YY
Canadian corporation,
                                                      PLAINTIFF NATIONAL STEEL CAR
                       Plaintiff,                     LIMITED’S ANSWER TO DEFENDANT THE
                                                      GREENBRIER LEASING COMPANY, LLC’S
           v.                                         AND GREENBRIER-CONCARRIL LLC’S
                                                      DECLARATORY JUDGMENT
GREENBRIER-CONCARRIL LLC, a                           COUNTERCLAIMS TO FIRST AMENDED
Delaware limited liability company; and               COMPLAINT
GREENBRIER LEASING COMPANY,
LLC, a Delaware limited liability company,

                       Defendants.


Page 1 -        Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
                Complaint
                                            MILLER NASH LLP
                                                AT T ORNE YS AT LA W                              4843-2862-4884.2
                                             T E LE PHO NE : 503. 224. 5858
                                                US BA NCO RP T OWE R
                                            111 SW FIFT H AVE , ST E 3400
                                                PO RT LAN D, OR 97204
           Case 3:20-cv-01275-YY          Document 135                     Filed 07/30/21   Page 2 of 16




           Plaintiff National Steel Car Limited (“NSC”), by and through its counsel, hereby

provides its Answer to Defendants’ Greenbrier Leasing Company, LLC’s (“Greenbrier Leasing”)

and Greenbrier-Concarril LLC’s (“Greenbrier-Concarril”) (collectively, “Greenbrier Entities”)

Declaratory Judgment Counterclaims to First Amended Complaint (“Counterclaims”) and states:

           NSC denies that the Greenbrier Entities are entitled to the relief requested, or any other

relief. NSC further denies each and every allegation contained in the Counterclaims, except as

expressly stated below. Any factual allegation in the Counterclaims is admitted below only as to

the specific admitted facts, and not as to any purported conclusions, characterizations,

implications, or speculations that arguably follow from the facts as admitted. To the extent an

allegation is not expressly admitted herein, the allegations contained in the Counterclaims are

denied.

                                          COUNTERCLAIMS

                                                  PARTIES

           1.      NSC admits that Greenbrier Leasing is an Oregon corporation with its principal

place of business at One Centerpointe Drive, Suite 200, Lake Oswego, Oregon 97035.

           2.      NSC admits that Greenbrier-Concarril is a Delaware corporation with its principal

place of business at One Centerpointe Drive, Suite 200, Lake Oswego, Oregon 97035.

           3.      NSC admits that it is a Canadian corporation with its principal place of business at

600 Kenilworth Avenue North, Hamilton, Ontario, Canada L8N 3J4.

                                    JURISDICTION AND VENUE

           4.      NSC admits that Greenbrier Entities purports to state a claim arising under the

patent laws of the United States, Title 35 of the United States Code, and the Federal Declaratory

Judgment Act, but denies that such declaratory judgment claim has any legal or factual merit.

Page 2 -        Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
                Complaint
                                             MILLER NASH LLP
                                                 AT T ORNE YS AT LA W                              4843-2862-4884.2
                                              T E LE PHO NE : 503. 224. 5858
                                                 US BA NCO RP T OWE R
                                             111 SW FIFT H AVE , ST E 3400
                                                 PO RT LAN D, OR 97204
           Case 3:20-cv-01275-YY           Document 135                     Filed 07/30/21   Page 3 of 16




           5.       NSC admits that this Court has original jurisdiction of the subject matter of the

Counterclaims under 28 U.S.C. §§ 1331, 1338 (a), 2201, and 2202, but denies that the subject

matter of the Counterclaims is legally valid or sufficient.

           6.       NSC admits that Greenbrier Entities has infringed United States Patent Nos.

7,434,519 and 7,878,125 (“the ‘519 patent” and “the ‘125 patent,” respectively). NSC neither

contests personal jurisdiction nor venue in the District of Oregon for the purposes of this action

as the Western District of Texas transferred this case to this judicial district on July 27, 2020.

           7.       NSC admits as to the existence of a controversy, but denies the remaining

allegations of paragraph 7 of the Counterclaims.

  FACTUAL BACKGROUND: CARS ACCUSED BY NSC IN THE PRESENT ACTION

     DO NOT INFRINGE ANY ASSERTED CLAIM OF THE ASSERTED PATENTS

           8.       NSC admits that NSC’s First Amended Complaint accuses “6400 cubic foot and

7100 cubic foot gondola cars, including gondola cars stenciled with AAR reporting marks CDEX

19005 and CDEX 19432” of infringing the ‘519 patent and the ‘125 patent.

           9.       NSC admits that NSC served Preliminary Infringement Contentions on March 19,

2020, that also accused cars that it identified as the “Lane Forest Cars,” “Unknown Gondola

Customer cars,” and the “7100 Woodchip gondola cars” of allegedly infringing the ‘519 patent

and the ‘125 patent.

           10.      NSC admits that NSC’s Preliminary Infringement Contentions state that NSC

“understands” that the Lane Forest Cars, Unknown Gondola Customer cars, and the 7100

Woodchip cars are “the same or substantially the same in relevant part as the CDEX Series cars.”

NSC further admits that NSC’s Preliminary Infringement Contentions assert claims 1-4, 8, 9,

11-16, 18, 19, and 22-25 of the ‘519 patent and claims 1, 11, 15, 16, 18, and 19 of the ‘125

Page 3 -         Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
                 Complaint
                                              MILLER NASH LLP
                                                  AT T ORNE YS AT LA W                              4843-2862-4884.2
                                               T E LE PHO NE : 503. 224. 5858
                                                  US BA NCO RP T OWE R
                                              111 SW FIFT H AVE , ST E 3400
                                                  PO RT LAN D, OR 97204
          Case 3:20-cv-01275-YY        Document 135                     Filed 07/30/21   Page 4 of 16




patent.

          11.   NSC denies the allegations of paragraph 11 of the Counterclaims.

          12.   NSC denies the allegations of paragraph 12 of the Counterclaims.

          13.   NSC denies the allegations of paragraph 13 of the Counterclaims.

                   FACTUAL BACKGROUND: PRIOR ART DISCLOSES

                          THE ASSERTED CLAIM LIMITATIONS

          14.   NSC denies the allegations of paragraph 14 of the Counterclaims.

          15.   NSC admits that GCI 1 served its Preliminary Invalidity Contentions on NSC on

June 1, 2020. NSC admits that GCI purports to attach a true and correct copy of GCI’s redacted

Preliminary Invalidity Contentions, including invalidity charts for two prior art references to

each asserted patent as Exhibit 1 to the Counterclaims. NSC denies the remaining allegations of

paragraph 15 of the Counterclaims.

          16.   NSC admits that GCI purports to attach a true and correct photograph of the

Brandenburg V-Bottom gondola car as Figure 1. NSC denies the remaining allegations of

paragraph 16 of the Counterclaims.

          17.   NSC lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations of paragraph 17 because the alleged prior art reference is not fully

identified, and because NSC cannot speculate as to what the examiner may have looked at

beyond that which is noted in the prosecution history, and NSC therefore denies the allegations

of paragraph 17 of the Counterclaims.

          18.   NSC denies the allegations of paragraph 18 of the Counterclaims.



1
  GCI was the originally named defendant in this action. By joint stipulation, the Greenbrier
  Entities were substituted for GCI. (ECF No. 117.)
Page 4 - Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
            Complaint
                                          MILLER NASH LLP
                                              AT T ORNE YS AT LA W                              4843-2862-4884.2
                                           T E LE PHO NE : 503. 224. 5858
                                              US BA NCO RP T OWE R
                                          111 SW FIFT H AVE , ST E 3400
                                              PO RT LAN D, OR 97204
           Case 3:20-cv-01275-YY           Document 135                     Filed 07/30/21   Page 5 of 16




           19.      NSC lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations of paragraph 19 because the alleged prior art reference is not fully

identified, and NSC therefore denies the allegations of paragraph 19 of the Counterclaims.

             FACTUAL BACKGROUND: UNDISCLOSED PRIOR ART RENDERS

                  THE ‘519 PATENT AND THE ‘125 PATENT UNENFORCEABLE

           A.       NSC’s and the Named Inventors’ Knowledge of Material Prior Art Railcars

           20.      NSC admits that James W. Forbes is one of the named inventors on the ‘519

patent and the ‘125 patent. NSC further admits that the quoted phrase, “observe the unloading of

aggregate gondola cars re. potential damage of the NSC clean out door” appears in the July 2005

trip report. NSC denies the remaining allegations of paragraph 20 of the Counterclaims.

           21.      NSC denies the allegations of paragraph 21 of the Counterclaims.

           22.      NSC admits that the quoted phrase, “edges of the floor sheet [were] bent up with

what looked like a 1 [inch] plus radius to lap on the inside of the side sheets. The vertical leg was

welded to the side sheets with a single fillet weld” appears in the July 2005 trip report. To the

extent not specifically admitted, all allegations and inferences thereof of paragraph 22 and the

implications thereof are denied.

           23.      NSC admits that the quoted phrase, “[n]otice in the pictures the loader left an

angle profile of gravel in the lower end corner. It was clear that the blade of the bucket cannot

touch the clean out door” appears in the July 2005 trip report, but the quoted portion is taken out

of context and therefore misleading. NSC denies that the quoted portion has the same meaning

when complete and in context. To the extent not specifically admitted, all allegations and

inferences thereof of paragraph 23 and the implications thereof are denied.

           24.      NSC denies the allegations of paragraph 24 of the Counterclaims.


Page 5 -         Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
                 Complaint
                                              MILLER NASH LLP
                                                  AT T ORNE YS AT LA W                              4843-2862-4884.2
                                               T E LE PHO NE : 503. 224. 5858
                                                  US BA NCO RP T OWE R
                                              111 SW FIFT H AVE , ST E 3400
                                                  PO RT LAN D, OR 97204
           Case 3:20-cv-01275-YY          Document 135                     Filed 07/30/21   Page 6 of 16




           25.      NSC lacks information or belief showing it was aware of the disclosed subject

matter of the July 2005 trip report during the pendency of the ‘519 patent and the ‘125 patent,

and therefore denies any such implication, and further denies that the July 2005 trip report would

have been material to the examination of either the ‘519 patent or the ‘125 patent. To the extent

not specifically admitted, all allegations and inferences thereof of paragraph 25 and the

implications thereof are denied.

           26.      NSC admits that the quoted phrase, “several photos and a video” appears in the

July 2005 trip report. To the extent not specifically admitted, all allegations and inferences

thereof of paragraph 26 and the implications thereof are denied.

           27.      NSC admits that it responded to an interrogatory that “[a]fter a reasonable

investigation, NSC has not found any photos or video referenced in the July 4, 2005 Trip Report,

or any information about any railcar(s) that may have been depicted therein.” NSC denies the

remaining allegations of paragraph 27 of the Counterclaims.

           B.       NSC’s and the Named Inventors’ Failure to Disclose Material Prior Art to

                    the PTO During Prosecution

           28.      NSC admits that the application (“Application”) that issued as the ‘519 patent was

filed on November 10, 2005, naming James W. Forbes, Tomasz Bis, and Mohammed Al-Kaabi

as inventors. NSC further admits that an assignment was recorded with the PTO on February 1,

2006, assigning the Application to NSC. Kenneth L. Bousfield of McCarthy Tetrault LLP was

the attorney who signed the Application that issued as the ‘519 patent, and Michael H. Minns of

Hahn Loeser & Parks LLP also signed filings in connection with the prosecution of the

Application that issued as the ‘519 patent.

///

Page 6 -         Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
                 Complaint
                                              MILLER NASH LLP
                                                 AT T ORNE YS AT LA W                              4843-2862-4884.2
                                              T E LE PHO NE : 503. 224. 5858
                                                 US BA NCO RP T OWE R
                                             111 SW FIFT H AVE , ST E 3400
                                                 PO RT LAN D, OR 97204
           Case 3:20-cv-01275-YY          Document 135                     Filed 07/30/21   Page 7 of 16




           29.      NSC admits that on or around January 30, 2006, Mr. Forbes, Mr. Bis, and

Mr. Al-Kaabi executed a sworn declaration acknowledging their “duty to disclose information,

which is material to patentability as defined in 37, Code of Federal Regulations, § 1.56, and

which is material to the examination of this [Application], namely, information where there is a

substantial likelihood that a reasonable Examiner would consider it important in deciding

whether to allow the application to issue as a patent . . . .”

           30.      NSC admits that during prosecution of the Application, on January 8, 2008, the

patent examiner issued an office action that rejected Application claims 1-3, 6-9, 12, 13, 15 and

16 under 35 U.S.C. § 102(b) as being anticipated by U.S. Patent No. 1,962,717 to Kiesel

(hereafter “Kiesel”). NSC further admits that, among other things, the examiner stated that

Kiesel disclosed “said at least one floor panel and said shear web member are directly mated

together.” NSC further admits that Application claim 1 reviewed by the examiner is reproduced

below.




           31.      NSC admits that in the January 8, 2008, office action, the patent examiner also

allowed Application claim 22 if rewritten in independent form including all of the limitations of

the base claim and any intervening claims. NSC further admits that Application claim 22

Page 7 -         Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
                 Complaint
                                             MILLER NASH LLP
                                                 AT T ORNE YS AT LA W                              4843-2862-4884.2
                                              T E LE PHO NE : 503. 224. 5858
                                                 US BA NCO RP T OWE R
                                             111 SW FIFT H AVE , ST E 3400
                                                 PO RT LAN D, OR 97204
           Case 3:20-cv-01275-YY          Document 135                     Filed 07/30/21   Page 8 of 16




reviewed by the examiner is reproduced below.




           32.      NSC admits that in response to the January 8, 2008, office action, the applicant

amended Application claim 1 and corresponding dependent claims to add limitations to

overcome Kiesel, including “said shear web member has a lower margin terminating at said at

least one floor panel.” NSC further admits that Application claim 1 as amended by the

applications is reproduced below (with yellow highlighting added).




           33.      NSC admits that the Applicant argued that in contrast to the alleged invention “in

which the laterally outboard portion of the floor panel and the lower margin of the web of the

side beam are directly mated to form a structural section in which the floor panel acts as the

bottom flange of the side beam, (and such as may then obviate the need for a longitudinal tensile

chord member, such as the bottom chord defined by the horizontal leg of a side sill), the Kiesel

structure employs a web that extends beyond the floor panel to mate with a bottom chord, 6.”

Page 8 -         Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
                 Complaint
                                             MILLER NASH LLP
                                                 AT T ORNE YS AT LA W                              4843-2862-4884.2
                                              T E LE PHO NE : 503. 224. 5858
                                                 US BA NCO RP T OWE R
                                             111 SW FIFT H AVE , ST E 3400
                                                 PO RT LAN D, OR 97204
           Case 3:20-cv-01275-YY          Document 135                    Filed 07/30/21   Page 9 of 16




NSC further admits that an excerpt of the applicant’s argument is reproduced below (with yellow

highlighting added).




           34.      NSC admits that the Applicant did not amend any other Application claims to

include the limitation “said shear web member has a lower margin terminating at said at least one

floor panel.” For example, Application claim 22 does not include the limitation “said shear web

member has a lower margin terminating at said at least one floor panel.” NSC further admits that

Application claim 22 as amended by applicant is reproduced below.




Page 9 -         Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
                 Complaint
                                            MILLER NASH LLP
                                                AT T ORNE YS AT LA W                              4843-2862-4884.2
                                             T E LE PHO NE : 503. 224. 5858
                                                US BA NCO RP T OWE R
                                            111 SW FIFT H AVE , ST E 3400
                                                PO RT LAN D, OR 97204
          Case 3:20-cv-01275-YY      Document 135                     Filed 07/30/21   Page 10 of 16




          35.   NSC admits that the modified coal cars were not disclosed to the PTO during the

prosecution of the Application that issued as the ‘519 patent, but denies as to any implication that

either NSC or NSC’s attorneys acting on its behalf prosecuting the Application that issued as the

‘519 patent were aware of the modified coal cars during that time, and further denies any such

implication that the modified coal cars would have been material to the examination of the ‘519

patent.

          36.   NSC admits that the ‘519 patent issued on October 14, 2008.

          37.   NSC admits that the quoted phrases recited in paragraph 37 appear in claims of

the ‘519 patent, but denies that those phrases appear in all claims of the ‘519 patent. NSC further

admits that claim 27 of the ‘519 patent is reproduced in paragraph 37.

                                              COUNT I

           (Declaratory Judgment of Non-Infringement of U.S. Patent No. 7,434,519)

          38.   NSC admits that Greenbrier Entities purport to repeat and allege every allegation

contained in the foregoing paragraphs 1-37 as if fully set forth herein, but denies that paragraphs

1-37 provide legal or factual support for Count I.

          39.   NSC admits as to the existence of a controversy, but denies that Greenbrier

Entities’ allegations and arguments have any legal or factual merit.

          40.   NSC denies the allegations of paragraph 40 of the Counterclaims.

          41.   NSC denies the allegations of paragraph 41 of the Counterclaims.

                                             COUNT II

           (Declaratory Judgment of Non-Infringement of U.S. Patent No. 7,878,125)

          42.   NSC admits that Greenbrier Entities purport to repeat and allege every allegation

contained in the foregoing paragraphs 1-37 as if fully set forth herein, but denies that paragraphs

Page 10 - Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
          Complaint
                                         MILLER NASH LLP
                                             AT T ORNE YS AT LA W                             4843-2862-4884.2
                                          T E LE PHO NE : 503. 224. 5858
                                             US BA NCO RP T OWE R
                                         111 SW FIFT H AVE , ST E 3400
                                             PO RT LAN D, OR 97204
       Case 3:20-cv-01275-YY         Document 135                     Filed 07/30/21   Page 11 of 16




1-37 provide legal or factual support for Count II.

       43.     NSC admits as to the existence of a controversy, but denies that Greenbrier

Entities’ allegations and arguments have any legal or factual merit.

       44.     NSC denies the allegations of paragraph 44 of the Counterclaims.

       45.     NSC denies the allegations of paragraph 45 of the Counterclaims.

                                            COUNT III

              (Declaratory Judgment of Invalidity of U.S. Patent No. 7,434,519)

       46.     NSC admits that Greenbrier Entities purport to repeat and allege every allegation

contained in the foregoing paragraphs 1-37 as if fully set forth herein, but denies that paragraphs

1-37 provide legal or factual support for Count III.

       47.     NSC admits as to the existence of a controversy, but denies that Greenbrier

Entities’ allegations and arguments have any legal or factual merit.

       48.     NSC denies the allegations of paragraph 48 of the Counterclaims.

       49.     NSC denies the allegations of paragraph 49 of the Counterclaims.

                                            COUNT IV

              (Declaratory Judgment of Invalidity of U.S. Patent No. 7,878,125)

       50.     NSC admits that Greenbrier Entities purport to repeat and allege every allegation

contained in the foregoing paragraphs 1-37 as if fully set forth herein, but denies that paragraphs

1-37 provide legal or factual support for Count IV.

       51.     NSC admits as to the existence of a controversy, but denies that Greenbrier

Entities’ allegations and arguments have any legal or factual merit.

       52.     NSC denies the allegations of paragraph 52 of the Counterclaims.

       53.     NSC denies the allegations of paragraph 53 of the Counterclaims.

Page 11 - Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
          Complaint
                                         MILLER NASH LLP
                                             AT T ORNE YS AT LA W                             4843-2862-4884.2
                                          T E LE PHO NE : 503. 224. 5858
                                             US BA NCO RP T OWE R
                                         111 SW FIFT H AVE , ST E 3400
                                             PO RT LAN D, OR 97204
          Case 3:20-cv-01275-YY       Document 135                     Filed 07/30/21   Page 12 of 16




                                              COUNT V

       (Declaratory Judgment of Invalidity of U.S. Patent Nos. 7,434,519 & 7,878,125)

          54.    NSC admits that Greenbrier Entities purport to repeat and allege every allegation

contained in the foregoing paragraphs 1-37 as if fully set forth herein, but denies that paragraphs

1-37 provide legal or factual support for Count V.

          55.    NSC admits as to the existence of a controversy, but denies that Greenbrier

Entities’ allegations and arguments have any legal or factual merit.

          56.    NSC denies the allegations of paragraph 56 of the Counterclaims.

          57.    NSC denies the allegations of paragraph 57 of the Counterclaims.

          58.    NSC denies the allegations of paragraph 58 of the Counterclaims.

          59.    NSC admits that the modified coal cars were not disclosed to the PTO during the

prosecution of the Application that issued as the ‘519 patent, but denies as to any implication that

either NSC or NSC’s attorneys acting on its behalf prosecuting the Application that issued as the

‘519 patent were aware of the modified coal cars during that time, and further denies any such

implication that the modified coal cars would have been material to the examination of the ‘519

patent.

          60.    NSC denies the allegations of paragraph 60 of the Counterclaims.

          61.    NSC denies the allegations of paragraph 61 of the Counterclaims.

          62.    NSC denies the allegations of paragraph 62 of the Counterclaims.

          63.    NSC admits that the phrases recited in paragraph 63 appear in 37 C.F.R. § 1.56,

but denies that those phrases comprise the complete duty to disclose information material to

patentability.

          64.    NSC denies the allegations of paragraph 64 of the Counterclaims.

Page 12 - Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
          Complaint
                                          MILLER NASH LLP
                                              AT T ORNE YS AT LA W                             4843-2862-4884.2
                                           T E LE PHO NE : 503. 224. 5858
                                              US BA NCO RP T OWE R
                                          111 SW FIFT H AVE , ST E 3400
                                              PO RT LAN D, OR 97204
        Case 3:20-cv-01275-YY        Document 135                     Filed 07/30/21   Page 13 of 16




        65.    NSC admits that the ‘125 patent is a member of the same patent family as the

‘519 patent. NSC further admits that the ‘125 patent is a continuation of U.S. Patent

No. 7,757,611, which is a division of U.S. Patent No. 7,559,284, which is a division of U.S.

Patent No. 7,434,519. NSC denies the remaining allegations of paragraph 65 of the

Counterclaims.

        66.    NSC denies the allegations of paragraph 66 of the Counterclaims.

                           DEFENDANTS’ PRAYER FOR RELIEF

        67.    NSC denies that Greenbrier Entities are entitled to the relief requested in

Paragraphs A-G of Defendants’ Prayer for Relief.

                                       JURY TRIAL DEMAND

        68.    The Counterclaims sets forth a demand for jury trial, to which no response is

required.

              NSC’S PRAYER FOR RELIEF IN RESPONSE TO COUNTERCLAIMS

        WHEREFORE, NSC hereby demands judgment of Greenbrier Entities’ Counterclaims

that:

        A.     Greenbrier Entities’ Counterclaims be dismissed with prejudice;

        B.     NSC’s ‘519 Patent and ‘125 Patent are valid and enforceable;

        C.     Judgment in favor of NSC that Greenbrier Entities have infringed, either literally

and/or under the doctrine of equivalents, one or more claims of the ‘519 and ‘125 patents;

        D.       An award of all damages adequate to compensate NSC for Greenbrier Entities’

infringement of the ‘519 and ‘125 patents;

        E.     A judgment that Greenbrier Entities’ infringement was willful and that the Court

award treble damages for the period of such willful infringement pursuant to at least

Page 13 - Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
          Complaint
                                         MILLER NASH LLP
                                             AT T ORNE YS AT LA W                             4843-2862-4884.2
                                          T E LE PHO NE : 503. 224. 5858
                                             US BA NCO RP T OWE R
                                         111 SW FIFT H AVE , ST E 3400
                                             PO RT LAN D, OR 97204
       Case 3:20-cv-01275-YY         Document 135                     Filed 07/30/21   Page 14 of 16




35 U.S.C. § 284;

       F.      An award of pre-judgment and post-judgment interest at the maximum rate

permitted by law;

       G.      A finding that this is an exceptional case and awarding NSC its costs, expenses,

disbursements, and reasonable attorneys’ fees related to Greenbrier Entities’ infringement under

35 U.S.C. § 285 and all other applicable statutes, rules, and common law;

       H.      A permanent injunction preventing Greenbrier Entities, its officers, agents,

servants and employees, and those persons in active concert and participation with any of them,

from infringement of one or more claims of the ‘519 and ‘125 patents or, in the alternative, if the

Court finds that an injunction is not warranted, NSC requests an award of post-judgment royalty

to compensate for future infringement;

///

///

///

///

///

///

///

///

///

///

///

///

Page 14 - Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
          Complaint
                                         MILLER NASH LLP
                                             AT T ORNE YS AT LA W                             4843-2862-4884.2
                                          T E LE PHO NE : 503. 224. 5858
                                             US BA NCO RP T OWE R
                                         111 SW FIFT H AVE , ST E 3400
                                             PO RT LAN D, OR 97204
       Case 3:20-cv-01275-YY        Document 135                    Filed 07/30/21   Page 15 of 16




       I.     That NSC be granted all other relief, in law or equity, as the Court may deem just

and proper.

       Dated: July 30, 2021

                                               /s/ John C. Clarke
                                               C. Marie Eckert, P.C., OSB No. 883490
                                               marie.eckert@millernash.com
                                               John C. Clarke, OSB No. 153245
                                               john.clarke@millernash.com
                                               MILLER NASH LLP
                                               111 SW Fifth Ave, Ste 3400
                                               Portland, OR 97204
                                               Phone: 503.224.5858 | Fax: 503.224.0155

                                               Craig D. Leavell (Admitted Pro Hac Vice)
                                               craig.leavell@btlaw.com
                                               Casey Campbell (Admitted Pro Hac Vice)
                                               casey.campbell@btlaw.com
                                               BARNES & THORNBURG LLP
                                               One N Wacker Dr, Ste 4400
                                               Chicago, IL 60606
                                               Phone: 312.214.4868 | Fax: 312.759.5646

                                               Mark C. Nelson (Admitted Pro Hac Vice)
                                               mark.nelson@btlaw.com
                                               Daniel A. Valenzuela (Admitted Pro Hac Vice)
                                               daniel.valenzuela@btlaw.com
                                               BARNES & THORNBURG LLP
                                               2121 N Pearl St, Ste 700
                                               Dallas, TX 75201
                                               Phone: 214.258.4150 | Fax: 214.258.4199

                                               Attorneys for Plaintiff National Steel Car Limited




Page 15 - Plaintiff’s Answer to Declaratory Judgment Counterclaims to First Amended
          Complaint
                                       MILLER NASH LLP
                                           AT T ORNE YS AT LA W                             4843-2862-4884.2
                                        T E LE PHO NE : 503. 224. 5858
                                           US BA NCO RP T OWE R
                                       111 SW FIFT H AVE , ST E 3400
                                           PO RT LAN D, OR 97204
           Case 3:20-cv-01275-YY        Document 135                     Filed 07/30/21   Page 16 of 16




                                   CERTIFICATE OF SERVICE

           I hereby certify that I served the foregoing Plaintiff National Steel Car Limited’s

 Answer to Defendant The Greenbrier Leasing Company, LLC’s and Greenbrier-Concarril

 LLC’s Declaratory Judgment Counterclaims to First Amended Complaint on:

           Audra C. Eidem Heinze                               Nathan C. Brunette
           aheinze@bannerwitcoff.com                           nathan.brunette@stoel.com
           Brian T. Apel                                       Steven T. Lovett
           bapel@bannerwitcoff.com                             steve.lovett@stoel.com
           J. Pieter van Es                                    STOEL RIVES LLP
           pvanes@bannerwitcoff.com                            760 SW Ninth Ave, Ste 3000
           Marc S. Cooperman                                   Portland, OR 97205
           mcooperman@bannerwitcoff.com
           BANNER & WITCOFF, LTD.
           71 S Wacker Dr, Ste 3600
           Chicago, IL 60606

           Attorneys for Greenbrier Defendants

by the following indicated methods on the date set forth below:

                 CM/ECF system transmission.

                 Email. As required by Local Rule 5.2, any interrogatories, requests for production,
                  or requests for admission were emailed in Word or WordPerfect format, not in
                  PDF, unless otherwise agreed to by the parties.

                 Email (courtesy copy).

                 Facsimile communication device.

                 First-class mail, postage prepaid.

                 Hand-delivery.

                 Overnight courier, delivery prepaid.

           DATED: July 30, 2021.

                                                                  /s/ John C. Clarke
                                                                  John C. Clarke, OSB No. 153245
                                                                  Of Attorneys for Plaintiff
Page 1 -      Certificate of Service
                                            MILLER NASH LLP
                                                AT T ORNE YS AT LA W                             4843-2862-4884.2
                                             T E LE PHO NE : 503. 224. 5858
                                                US BA NCO RP T OWE R
                                            111 SW FIFT H AVE , ST E 3400
                                                PO RT LAN D, OR 97204
